Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 18, 2019

                                           No. 04-19-00854-CR

                                 IN RE Jemadari Chinua WILLIAMS

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On December 9, 2019, relator filed a petition for writ of mandamus. After considering the
petition and because relator is represented by trial counsel, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a). Relator’s “Petition for Leave” is also DENIED.

        It is so ORDERED on December 18, 2019.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. B19346, styled The State of Texas v. Jemadari Chinua Williams, pending
in the 198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.